DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The amendment filed on 6/29/2022, responding to the office action mailed on 3/29/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action is claims 1-4, 6-14 and 16-22.  

Allowable Subject Matter
Claims 1-4, 6-14 and 16-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-4, 6-8 and 21 are allowed because the prior art of record, US 2017/0110554, neither anticipates nor render obvious the limitations of the base claims 1 that recite “a thickness of a portion of the inner spacer layer formed between the air gap and a sidewall of the trench increases toward an opening of the trench” in combination with other elements of the base claims 1.

Claims 9-14, 16 and 22 are allowed because the prior art of record, US 2017/0110554, neither anticipates nor render obvious the limitations of the base claims 9 that recite “opposing sidewalls of the air gap defined by the inner spacer are slanted toward each other near an interface between the inner spacer and the epitaxial S/D feature” in combination with other elements of the base claims 9.

Claims 17-20 are allowed because the prior art of record, US 2017/0110554, neither anticipates nor render obvious the limitations of the base claims 17 that recite “a separation distance between a boundary of the air gap and an adjacent semiconductor layer increases in a direction toward the S/D feature” in combination with other elements of the base claims 17.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TONG-HO KIM/Primary Examiner, Art Unit 2811